Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00707-CV
____________
 
CLARISSA
GUAJARDO a/k/a CLARISSA GUAJARDO SHAW, Appellant
 
V.
 
TRACEY
D. CONWELL, CREOLE CONSTRUCTION CO., INC., HEIGHTS HOLDINGS, INC., SAM
GIANUKOS, and CHARLES MUSSELWHITE, Appellees
 

 
On Appeal from the 269th District Court
Harris
County, Texas
Trial
Court Cause No.  98-40989
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 19, 2002.
On February 6, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.